Exhibit 10.1

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

AMENDMENT NO. 1 TO

PIPELINE AND GATHERING SERVICES AGREEMENT

This AMENDMENT NO. 1 to the PIPELINE AND GATHERING SERVICES AGREEMENT (this
“Amendment” and the agreement as so amended, the “Agreement”), dated as of
October 16, 2013, by and among Western Refining Company, L.P., a Delaware
limited partnership, and Western Refining Southwest, Inc., an Arizona
corporation (collectively, “WNR”), on the one hand, and Western Refining
Pipeline, LLC, a Delaware limited liability company (“WRPG”), on the other hand,
is entered into by WNR and WRPG as of October 30, 2015. In consideration of the
covenants and obligations contained herein, the Parties to this Agreement hereby
agree as set forth below. Capitalized terms used throughout this Amendment shall
have the meanings set forth in the Agreement, unless otherwise specifically
defined herein.

ARTICLE 1

AMENDMENTS

1.1 Amendments to Article 1. Article 1 is hereby amended to include or amend and
restate, as applicable, each of the following definitions in appropriate
alphabetical order:

“Allocated TexNew Mex Movement Fee” means the per barrel fee set forth on
Schedule 4.7 for the volumes WNR throughputs on the TexNew Mex Pipeline Portion,
subject to escalation of the TexNew Mex Tariff.

“Base TexNew Mex Invoice Amount” has the meaning set forth in Section 7.1.

“Mainline Movement Fees” means the per barrel fees set forth on Schedule 4.2 for
the volumes WNR throughputs on the Pipeline and Gathering System (other than the
TexNew Mex Pipeline).

“Minimum Commitments” means the Minimum Mainline Movement Commitment, Minimum
TexNew Mex Movement Commitment, Minimum Truck Offloading Commitment, Minimum
Gathering and Injection Commitment, and Minimum Storage Reservation Commitment.

 

1



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

“Minimum TexNew Mex Movement Commitment” means the minimum TexNew Mex movement
services on the TexNew Mex Pipeline Portion set forth on Schedule 4.7; provided,
however, that the Minimum TexNew Mex Movement Commitment during the Month of
October 2015 shall be prorated in accordance with the ratio of the number of
days including and following October 30, 2015, to the total number of days in
such Month.

“Minimum TexNew Mex Movement Fee” means, on a monthly basis, the product of the
Allocated TexNew Mex Movement Fee multiplied by the Minimum TexNew Mex Movement
Commitment.

“Specified Services” means the TexNew Mex movement services and the storage
services with respect to the Star Lake Storage Tank provided pursuant to the
terms of this Agreement.

“Star Lake Storage Tank” means the 80,000 barrel crude oil storage tank located
at WRPG’s crude oil pumping station in Star Lake, New Mexico.

“TexNew Mex Credit” has the meaning set forth in Section 7.4(b).

“TexNew Mex Excess Amounts” means the fee owed by WNR to WRPG for TexNew Mex
movement volumes in excess of the Minimum TexNew Mex Movement Commitment.

“Tex NewMex Pipeline” means the FERC-regulated pipeline extending from Western
Refining Logistics, LP’s crude oil station in Bisti, New Mexico in the Four
Corners region to its T Station in Eddy County, New Mexico.

“TexNew Mex Pipeline Portion” means that portion of the TexNew Mex Pipeline
comprised of the approximate 375-mile segment of the FERC-regulated pipeline
extending from Western Refining Logistics, LP’s crude oil station in Star Lake,
New Mexico in the Four Corners region to its T Station in Eddy County, New
Mexico.

“TexNew Mex Shortfall Amount” has the meaning set forth in Section 7.2.

“TexNew Mex Tariff” means the per barrel rate on file with the FERC that
encompasses transportation of crude oil from Star Lake, New Mexico to the T
Station in New Mexico, as such tariff may be in effect from time to time, and
the applicable rules and regulations tariff on file with the FERC for such
movements.

“TexNew Mex Units” has the meaning given such term in the Second Amended and
Restated Agreement of Limited Partnership of Western Refining Logistics, LP, a
Delaware limited partnership, effective as of October 30, 2015.

 

2



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

1.2 Amendments to Section 3.1. Section 3.1 of the Agreement is hereby amended
and restated in its entirety as follows:

“3.1 Term.

(a) The initial term of this Agreement shall commence on the Commencement Date
and shall continue through October 16, 2023 with respect to all services other
than the Specified Services (the “Initial Term”); provided, however, that the
Initial Term may be extended for up to two (2) renewal terms of five (5) years
each (each, an “Extension Period”) upon the mutual agreement in writing of WRPG
and WNR no less than ninety (90) days prior to the end of the Initial Term or
the then-current Extension Period. The Initial Term, and any extensions of this
Agreement as provided above, shall be collectively referred to herein as the
“Term”.

(b) Notwithstanding Section 3.1(a), and whether or not the parties extend the
Initial Term in accordance therewith, the initial term of this Agreement with
respect to the Specified Services shall commence on October 30, 2015, and shall
continue through October 30, 2025, and any use of the term “Initial Term” or
“Term” herein shall be deemed to refer to such period with respect to the
provision of Specified Services by WRPG hereunder and the agreement and
obligations of the parties with respect thereto. For the avoidance of doubt, if
the Term of this Agreement with respect to services other than the Specified
Services terminates prior to October 30, 2015, then all of the parties rights
and obligations with respect to the provision of and payment for any services
hereunder, including any obligations with respect to Minimum Commitments, other
than with respect to the Specified Services, shall immediately terminate without
any action by any party (other than any rights or obligations triggered or
incurred prior to such termination).

1.3 Amendments to Section 4.1. Section 4.1 of the Agreement is hereby amended
and restated in its entirety as follows:

“4.1 Minimum Commitments. During the Term of this Agreement and subject to the
terms and conditions of this Agreement, each Month WNR shall:

 

  (a) Throughput (i) the Minimum Mainline Movement Commitment for which WNR
shall pay a Minimum Mainline Movement Fee and (ii) the Minimum TexNew Mex
Movement Commitment for which WNR shall pay a Minimum TexNew Mex Movement Fee;

 

  (b) Offload the Minimum Truck Offloading Commitment for which WNR shall pay a
Minimum Truck Offloading Fee;

 

3



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  (c) Utilize gathering and injection services at the Minimum Gathering and
Injection Commitment for which WNR shall pay a Minimum Gathering and Injection
Fee; and

 

  (d) Reserve the Minimum Storage Reservation Commitment for which WNR shall pay
a Minimum Storage Reservation Fee.

For the avoidance of doubt, these are monthly system-wide fee commitments for
the Pipeline and Gathering System. During the Term of this Agreement and subject
to the terms and conditions of this Agreement, each Month WRPG shall provide
mainline movement services, TexNew Mex movement services, truck offloading
services, gathering and injection services and storage services at the Pipeline
and Gathering System in no less than volumes covered under the Minimum Storage
Reservation Commitment, the Minimum Mainline Movement Commitment, the Minimum
TexNew Mex Movement Commitment, the Minimum Truck Offloading Commitment and the
Minimum Gathering and Injection Commitment, as applicable.”

1.4 Amendments to Section 4.7. Article IV is hereby amended to add a new
Section 4.7 as follows:

“4.7 TexNew Mex Movement Services; FERC Regulated Mainline Movements.

(a) WRPG shall provide TexNew Mex movement services and WNR shall be charged
rates for the TexNew Mex movement services in accordance with the TexNew Mex
Tariff.

(b) The following Articles and Sections, as applicable, shall not apply to the
TexNew Mex movement services or to any other services provided as of the date of
this Agreement or at any point in the future utilizing any portion of the
Pipeline and Gathering System that is subject to FERC regulation: Section 5.1,
Section 13.1(b), Section 13.1(c), Section 21.2 and Article 23. In addition
Section 8.1 shall not apply to TexNew Mex movement services or to any other
services provided as of the date of this Agreement or at any point in the future
utilizing any portion of the Pipeline and Gathering System that is governed by a
FERC tariff. The TexNew Mex movement services are governed by the TexNew Mex
Tariff, as are the rates for such services. The provisions of this Agreement,
other than those excluded two sentences prior, shall only apply to (i) the
TexNew Mex movement services to the extent not inconsistent with the TexNew Mex
Tariff and Applicable Law and (ii) to any mainline movement services or other
services provided as of the date of this Agreement or at any point in the future
utilizing any portion of the Pipeline and Gathering System that is subject to
FERC jurisdiction, to the extent not inconsistent with such FERC rules and
regulations and Applicable Law.”

 

4



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

1.5 Amendments to Section 6.2. Section 6.2 is hereby amended and restated in its
entirety as follows:

“6.2 Mainline Movement Fee Adjustments. The Mainline Movement Fees and the
TexNew Mex Tariff shall be adjusted on July 1 of each year at a rate equal to
the percentage change in any inflationary index promulgated by the FERC, in
accordance with the FERC’s indexing methodology. The Allocated TexNew Mex
Movement Fee shall be adjusted on July 1 of each year to the extent that the
TexNew Mex Tariff is adjusted pursuant to this Agreement. If the FERC terminates
its indexing methodology, such fees shall be adjusted by a percentage equal to
the change in the Producer Price Index for Finished Goods, seasonally adjusted,
as published by the Department of Labor.”

1.6 Amendments to Section 6.3. Section 6.3 is hereby amended and restated in its
entirety as follows:

“6.3 Fee Adjustment for Other Services. All fees set forth in this Agreement
other than the Mainline Movement Fees, the TexNew Mex Tariff and the Allocated
TexNew Mex Movement Fee, will be adjusted annually on July 1 of each year by a
percentage equal to the change in the Producer Price Index for Finished Goods,
seasonally adjusted, as published by the Department of Labor; provided, however,
that no such fee shall be decreased below the applicable initial minimum fee in
effect as of the Commencement Date.”

1.7 Amendments to Article VII. Article VII is hereby amended and restated in its
entirety as follows:

“7.1 Base Invoice Amount. WRPG shall invoice WNR for fees owed to WRPG monthly
based upon (a) actual mainline movements, truck offloading, gathering and
injection and storage services utilized (the “Base Invoice Amount”) and
(b) actual TexNew Mex movements pursuant to the TexNew Mex Tariff. For purposes
of Section 7.2, each invoice shall also reflect a calculation showing the
Allocated TexNew Mex Movement Fee multiplied by the actual TexNew Mex movements
for such month (the “Base TexNew Mex Invoice Amount”).

7.2 Shortfall Amounts. If (a) the Base Invoice Amount is less than the total of
the Minimum Mainline Movement Fee, Minimum Truck Offloading Fee, Minimum
Gathering and Injection Fee and Minimum Storage Reservation Fee for such Month,
WRPG shall also invoice WNR for such difference (the “Shortfall Amount”) and
(b) the Base TexNew Mex Invoice Amount is less than the Minimum TexNew Mex
Movement Fee for such Month, and taking into account any credit due WNR pursuant
to Section 5.2, WRPG shall also invoice WNR for such difference (the “TexNew Mex
Shortfall Amount”).

 

5



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

7.3 Payment Terms. WNR shall pay all amounts due pursuant to Sections 6.1, 7.1,
7.2 and 15.1 within ten (10) calendar days after WNR’s receipt of WRPG’s
invoices. Any undisputed past due payments owed by WNR to WRPG shall accrue
interest, payable on demand, at a rate equal to the Prime Rate plus two percent
per annum from the due date of the payment through the actual date of payment.

7.4 Shortfall Credits.

(a) The dollar amount of any Shortfall Amount attributable to mainline
movements, truck offloading and gathering and injection services (but not
storage) paid by WNR shall be posted as a credit (a “Credit”) to WNR’s account
and may be applied against any Excess Amounts owed by WNR during any of the
succeeding twelve (12) Months. Credits will be applied in the order in which
such Credits accrue and any remaining portion of the Credit that is not used by
WNR during the succeeding twelve (12) Months shall expire (e.g., a Credit that
accrues in January 2016 will be available through January 2017, will expire at
the end of January 2017, and must be applied prior to applying any Credit which
accrued in February 2016).

(b) The dollar amount of any TexNew Mex Shortfall Amount paid by WNR shall be
posted as a credit (a “TexNew Mex Credit”) to WNR’s account and may be applied
against any TexNew Mex Excess Amounts owed by WNR during any of the succeeding
twelve (12) Months. TexNew Mex Credits will be applied in the order in which
such TexNew Mex Credits accrue and any remaining portion of the TexNew Mex
Credit that is not used by WNR during the succeeding twelve (12) Months shall
expire (e.g., a TexNew Mex Credit that accrues in January 2016 will be available
through January 2017, will expire at the end of January 2017, and must be
applied prior to applying any TexNew Mex Credit which accrued in February
2016).”

1.8 Amendments to Schedules.

(a) Each of Schedule 1.1, Schedule 4.2, Schedule 4.3, Schedule 4.4, Schedule 4.5
and Schedule 22.3 are hereby amended and restated as set forth on Exhibit A
hereto.

(b) The Agreement is hereby amended to add a new Schedule 4.7, as set forth on
Exhibit B hereto.

 

6



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

ARTICLE 2

MISCELLANEOUS

2.1 Ratification of the Agreement. Except as otherwise provided in this
Amendment, all of the terms, representations, warranties, agreements, covenants
and other provisions of the Agreement are hereby ratified and confirmed and
shall continue to be in full force and effect in accordance with their
respective terms.

2.2 Entire Agreement; Supersedure. This Amendment, together with the Agreement,
contains the entire agreement among the Parties with respect to the subject
matter hereof and thereof and supersedes all previous understandings or
agreements among the Parties, whether oral or written, with respect to their
subject matter. No understanding, representation, promise, agreement, inducement
or statement of intention, whether oral or written, has been made by either
Party which is not embodied in or superseded by this Amendment or the Agreement,
unless it is contained in a written amendment of the Agreement executed by the
Parties after the execution and delivery of this Amendment, and no Party shall
be bound by or liable for any alleged representation, promise, agreement,
inducement or statement of intention not set forth in this Amendment or the
Agreement.

2.3 Counterparts. This Amendment may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

WESTERN REFINING COMPANY, L.P. By:   Western Refining GP, LLC, its general
partner By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing WESTERN
REFINING SOUTHWEST, INC. By:  

/s/ Mark J. Smith

Name:   Mark J. Smith Title:   President – Refining and Marketing WESTERN
REFINING PIPELINE, LLC By:  

/s/ Jeff A. Stevens

Name:   Jeff A. Stevens Title:   President and Chief Executive Officer

 

Signature Page – Amendment No. 1 to Pipeline Agreement



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Exhibit A

Schedule 1.1

Pipeline and Gathering System

 

A. Four Corners System

The Four Corners System includes:

 

  1. San Juan 6-inch Pipeline, a six-inch crude oil pipeline approximately 18
miles in length connecting the Bloomfield terminal operated by Western Refining
Terminals, Inc. (“WRT”) to the Bisti crude oil station;

 

  2. West 6-inch Pipeline, a six-inch crude oil pipeline approximately 77 miles
in length connecting the Bisti crude oil station to WNR’s Gallup Refinery;

 

  3. TexNew Mex 16” Pipeline Segment, a 16-inch crude oil pipeline approximately
43 miles in length connecting the Bisti crude oil station to the Star Lake, New
Mexico crude oil station;

 

  4. The TexNew Mex Pipeline Portion;

 

  5. East 6-inch Pipeline, a six-inch crude oil pipeline approximately 105 miles
in length connecting the Pettigrew crude oil station to the Star Lake, New
Mexico crude oil station and WNR’s Gallup Refinery;

 

  6. Wingate 4-inch NGL Pipeline, a four-inch NGL pipeline approximately 14
miles in length connecting WNR’s NGL plant located in Gallup, New Mexico to
WNR’s Gallup Refinery; and

 

  7. Other. The Bisti, Star Lake, Lybrook, and Pettigrew Stations combine to
have (i) 21 crude oil storage and breakout tanks with a total combined capacity
of 492,352 barrels; (ii) four truck receipt locations and (iii) a connection
point with the Navajo Nation Oil and Gas Company Running Horse pipeline.

 

B. Permian/Delaware Basin System

The Permian/Delaware Basin System includes:

 

  1. Main 12-inch Pipeline, a 12-inch crude oil pipeline approximately 20 miles
in length connecting the Mason Station crude oil facility to the T Station crude
oil facility;

 

A-1



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  2. West 10-inch Pipeline and CR-285 Crude Oil Station, a 10-inch crude oil
pipeline approximately 7 miles in length extending westward from the T Station
crude oil facility and a two-bay truck loading and unloading location with
associated storage;

 

  3. East 10-inch Pipeline and CR-1 Crude Oil Station, a 10-inch crude oil
pipeline approximately 12 miles in length extending eastward from the T Station
crude oil facility and a two-bay truck loading and unloading location and
associated storage permitting;

 

  4. T Station Crude Oil Facility, a crude oil station including a staging tank;

 

  5. Mason Station Crude Oil Facility, a crude oil facility including two 80,000
barrel crude oil storage tanks, a seven-bay truck loading and unloading location
and nine automatic custody transfer units; and

 

  6. McCamey Crude Oil Station, located in Upton County, Texas including a
four-bay truck rack and crude receipt tanks; and

 

  7. Riverbend 4-inch Gathering Pipeline, a four-inch crude oil pipeline
approximately 2.5 miles in length connecting Riverbend crude oil tanks in Crane
County, Texas owned by third parties to the Kinder Morgan Wink pipeline.

 

  8. Western Gathering #1 6-inch Pipeline gathering system, including its 4-inch
pipeline feeder extensions, which are, in the aggregate, approximately 7 miles
in length extending from the CR-1 Crude Oil Station.

 

  9. Western Gathering #2 6-inch Pipeline gathering system, including its 4-inch
pipeline feeder extensions, which are, in the aggregate, approximately 6 miles
in length extending from the CR-1 Crude Oil Station.

 

A-2



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 4.2

Minimum Mainline Movement Commitment and Mainline Movement Fees

 

  A. Permian/Delaware Basin System

 

Service

  

Mainline
Movement Fee

(per barrel)

   Effective Date
– New
Mainline
Movement Fee
(per barrel)    Minimum
Mainline
Movement
Commitment
(barrels per
month)

Movement – T Station to Mason

   Per FERC Tariff    3/3/15    828,854

Movement – CR-1 to T Station for further service to Mason Station

   $ ***    5/1/15    —  

Movement – CR-285 to T Station for further service to Mason Station

   $ ***    5/1/15    —  

Movement – WR Gathering #1 Inject. to CR-1 for further service to Mason Station

   $ ***    4/1/15    —  

Movement – WR Gathering #2 Inject. to CR-1 for further service to Mason Station

   $ ***    4/1/15    —  

 

A-3



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  B. Four Corners System

 

Service

  

Mainline
Movement Fee

(per barrel)

  

Effective Date
– New Mainline
Movement Fee

(per barrel)

   Minimum Mainline
Movement
Commitment
(barrels per month)

Movement - Pettigrew Station to Gallup refinery

   $ ***    7/1/2014 (index)    17,142

Movement – Lybrook Station to Gallup refinery

   $ ***    7/1/2014 (index)    102,853

Movement – Lybrook Station to Star Lake for further service to Mason Station

   Per FERC Tariff    3/3/2015    —  

Movement - Bisti to Star Lake for further service to Mason Station

   Per FERC Tariff    3/3/2015    234,695

Movement - Bisti to Gallup refinery (East Line)

   $ ***    7/1/2014 (index)    234,695

Movement - Chaco Station to Bisti Station

   $ ***    7/1/2014 (index)    11,357

Movement - Bisti Station to Gallup refinery (West Line)

   $ ***    7/1/2014 (index)    254,741

Movement-Bisti Injection Station to Gallup refinery

   $ ***    7/1/2014 (index)    94,900

Movement - Blmfld Prod Term. To Bisti Inject. Or reverse

   $ ***    7/1/2014 (index)    95,023

Movement - Wingate to Gallup refinery (NGL liquids)

   $ ***    7/1/2014 (index)    29,565

 

A-4



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 4.3

Minimum Truck Offloading Commitment and Minimum Truck Offloading Fee

 

  A. Permian/Delaware Basin System

 

Service

   Minimum
Truck
Offloading
Fee (per
barrel)   Effective Date –
Minimum Offloading
Fee
(per barrel)    Minimum Truck
Offloading
Commitment
(barrels per month)

Mason Station

   $***   7/1/2014


(index)

   453,208

McCamey Stations

   $***   7/1/2014


(index)

   241,508

 

  B. Four Corners System

 

Service

   Minimum
Gathering
and Injection
Fee
(per barrel)   Effective Date –
Minimum Offloading
Fee
(per barrel)    Minimum Gathering
and Injection
Commitment
(barrels per month)

Gathering (Truck Offloading)

   $***   7/1/2014


(index)

   303,762

 

A-5



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 4.4

Minimum Gathering and Injection Commitment and Minimum Gathering and Injection
Fee

 

  A. Permian/Delaware Basin System

 

Service

  

Minimum

Gathering and

Injection Fee (per

barrel)

   Effective Date –
New Minimum
Gathering and
Injection Fee
(per barrel)    Minimum
Gathering and
Injection
Commitment
(barrels per
month)

Pipeline gathering injection in system at T

   $***    5/1/15    None

Pipeline gathering injection in system at any other location

   $***    7/1/2014


(index)

   35,283

 

  B. Four Corners System

 

Service

  

Minimum

Gathering and

Injection Fee (per

barrel)

   Effective Date –
New Minimum
Gathering and
Injection Fee
(per barrel)    Minimum
Gathering and
Injection
Commitment
(barrels per
month)

Pipeline injection connection in system

   $***    7/1/2014


(index)

   602,667

 

A-6



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 4.5

Minimum Storage Reservation Commitment and Minimum Storage Reservation Fee

 

  A. Permian/Delaware Basin System

 

Service

  

Minimum Storage
Reservation Fee

(per barrel)

  

Effective Date –

New Minimum
Storage

Reservation
Fee

(per barrel)

   Minimum
Storage
Reservation
Commitment    Effective Date –
New Minimum
Storage
Reservation

Storage Tanks

   $***/month   

7/1/2014

(index)

   262,818


barrels

   8/1/2015          213,200


barrels

   1/1/2015          212,400


barrels

   10/16/2013

 

  B. Four Corners System

 

Service

  

Minimum Storage
Reservation Fee

(per barrel)

  

Effective Date –

New Minimum
Storage

Reservation Fee

(per barrel)

  

Minimum

Storage
Reservation
Commitment

   Effective Date –
New Minimum
Storage
Reservation

Storage tanks

   $***/month   

7/1/2014

(index)

   405,446 barrels    1/1/2015          407,306 barrels    6/1/2014

Star Lake Storage Tank

   $***/month    10/30/2015    79,906 barrels    10/30/2015

 

A-7



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Schedule 22.3

Stipulated Minimum Commitment

 

  A. Stipulated Minimum Mainline Movement Commitment – Permian/Delaware Basin
System

 

Service

   Stipulated Minimum
Mainline Movement
Commitment
(barrels per month)

Movement – T Station to Mason

   828,854

 

  B. Stipulated Minimum Mainline Movement Commitment – Four Corners System

 

Service

   Minimum Mainline
Movement
Commitment
(barrels per month)

Movement - Pettigrew Station to Gallup refinery

   17,142

Movement – Lybrook Station to Gallup refinery

   102,853

Movement – Lybrook Station to Star Lake for further service to Mason Station

   —  

Movement - Bisti to Star Lake for further service to Mason Station

   234,695

Movement - Bisti to Gallup refinery (East Line)

   234,695

Movement - Chaco Station to Bisti Station

   11,357

Movement - Bisti Station to Gallup refinery (West Line)

   254,741

Movement-Bisti Injection Station to Gallup refinery

   94,900

Movement - Blmfld Prod Term. To Bisti Inject. Or reverse

   95,023

Movement - Wingate to Gallup refinery (NGL liquids)

   29,565

 

  C. Stipulated Minimum Truck Offloading Commitment – Permian/Delaware Basin
System

 

Service

   Stipulated Truck Offloading
Commitment
(barrels per month)

Gathering (Truck Offloading):

  

Mason Station

   453,208

McCamey Stations

   241,508

 

A-8



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  D. Stipulated Minimum Truck Offloading Commitment – Four Corners System

 

Service

   Stipulated Minimum Truck
Offloading Commitment
(barrels per month)

Gathering (Truck Offloading)

   303,762

 

  E. Stipulated Minimum Gathering and Injection Commitment – Permian/Delaware
Basin System

 

Service

   Minimum Gathering and Injection
Commitment
(barrels per month)

Pipeline gathering injection into system

   35,283

 

  F. Stipulated Minimum Gathering and Injection Commitment – Four Corners System

 

Service

   Minimum Gathering and Injection
Commitment
(barrels per month)

Pipeline injection connection in system

   602,667

 

  G. Stipulated Minimum Storage Reservation Commitment and Minimum Storage
Reservation Fee – Permian/Delaware Basin System

 

Service

   Minimum Storage Reservation Commitment
(barrels per month)

Storage tanks

   262,818 barrels

 

A-9



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

  H. Stipulated Minimum Storage Reservation Commitment and Minimum Storage
Reservation Fee – Four Corners System

 

Service

   Minimum Storage Reservation
Commitment
(barrels per month)

Storage tanks

   405,446 barrels

 

  I. Stipulated Minimum Storage Reservation Commitment and Minimum Storage
Reservation Fee – Star Lake

 

Service

   Minimum Storage Reservation
Commitment
(barrels per month)

Storage tanks

   79,906 barrels

 

A-10



--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Exhibit B

Schedule 4.7

 

Service

   Allocated TexNew
Mex Movement Fee   Effective Date –
TexNew Mex
Movement Fee
(per barrel)    Minimum TexNew
Mex Movement
Commitment
(barrels per day)

Movement(s) encompassing – Star Lake, to T Station in Eddy County

   $***   10/30/15    13,000

 

B-1